                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:04-CR-00315-RJC
 USA                                      )
                                          )
    v.                                    )              ORDER
                                          )
 TERRY JACKSON BENNETT                    )
                                          )

         THIS MATTER is before the Court on the counsel for the defendant’s Motion

for Leave to Supplement, (Doc. No. 171), the defendant’s pro se Motion for

Compassionate Release, (Doc. No. 161), which he claims follows his request for

relief from the warden of his institution. The supplemental motion recites that the

government consents to its filing.

         IT IS, THEREFORE, ORDERED that the Motion for Leave to Supplement,

(Doc. No. 171), is GRANTED.

         IT IS FURTHER ORDERED that government shall file a response to the

Motion for Compassionate Release, as supplemented, within fourteen (14) days of

the entry of this Order.

 Signed: July 1, 2020




      Case 3:04-cr-00315-RJC-DCK Document 172 Filed 07/01/20 Page 1 of 1
